     Case: 3:20-cv-50009 Document #: 16 Filed: 03/05/21 Page 1 of 3 PageID #:170




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

Roscoe Chambers,                                  )
                         Petitioner,              )
                                                  )        No. 20 CV 50009
v.                                                )        Judge Iain D. Johnston
                                                  )
Andrew Ciolli, 1                                  )
                         Respondent.              )

                            MEMORANDUM OPINION AND ORDER

        Petitioner Roscoe Chambers seeks restoration of 27 days good conduct time that he lost
for threatening staff. For the reasons that follow, his petition [1] and [6] is denied.

                                            BACKGROUND

        Mr. Chambers is an inmate at AUSP Thomson. He is serving a 360-month sentence after
being convicted of multiple federal drug offenses in the Southern District of Iowa. See United
States v. Roscoe Chambers, Case No. 12 CR 71 (S.D. Iowa). According to the Bureau of Prisons
website, his projected release date is August 19, 2038.

        Mr. Chambers lost 27 days good conduct credit for threatening staff during an incident at
his earlier facility, USP McCreary. The date of the incident and specifics are not provided.
According to the petition, his disciplinary hearing officer issued a decision on June 29, 2016,
which he appealed to the Mid-Atlantic Regional Office on August 10, 2016. After that appeal
was denied, he appealed to the Bureau of Prisons’ Office of General Counsel on August 24,
2016. He filed this petition under 21 U.S.C. § 2241 seeking restoration of his good time credits
on January 9, 2020.

        In response to his petition, the defendant asserts that Mr. Chambers’ petition should be
dismissed because he failed to administratively exhaust his claims before filing suit.
Specifically, the defendant contends that Mr. Chambers should have filed his first appeal with
the Western Regional Director because at the time he appealed he was at the USP Victorville in
California. According to the affidavit of Bree Reicks, the Warden’s Secretary at Mr. Chambers’
current facility, the Bureau of Prison’s SENTRY system that tracks inmate administrative
remedy filings indicates that the Mid-Atlantic Regional Director denied Mr. Chambers’ appeal
because he filed it with the wrong regional office. Dkt. 8-1 at 2. In support, the affidavit
attaches a printout of the SENTRY entry in which the Mid-Atlantic Regional Director directed
Mr. Chambers to “FILE YOUR APPEAL IN THE REGION YOU ARE ATTACHED.” Dkt. 8-
1 at 62. But according to Reicks, Mr. Chambers never refiled with the Western Regional


1
 The warden of AUSP Thomson is now Andrew Ciolli. Pursuant to Federal Rule of Civil Procedure 25(d), he is
automatically substituted as the defendant to this suit.
    Case: 3:20-cv-50009 Document #: 16 Filed: 03/05/21 Page 2 of 3 PageID #:171




Director, and instead appealed to the Office of General Counsel, which also denied his appeal
because he started with the wrong regional office. Dkt. 8-1 at 2, 65.

                                           ANALYSIS

         Persons in the custody of the Bureau of Prisons have a liberty interest in good time
credits, and can challenge the loss of good time credits by filing a motion for habeas relief under
28 U.S.C. § 2241. See Jackson v . Carlson, 707 F.2d 943, 946 (7th Cir. 1983). Before obtaining
relief in court for the wrongful denial of good time credits, a federal inmate must first
exhaust his federal administrative remedies. See Richmond v. Scibana, 387 F.3d 602, 604 (7th
Cir. 2004) (“A common-law exhaustion rule applies to § 2241 actions even though § 1997e(a)
does not.”). The common law recognizes exceptions to exhaustion, but the hurdle is high. Id.
Exhaustion will be excused only when:

       (1)   requiring exhaustion of administrative remedies causes prejudice, due to
             unreasonable delay or an indefinite timeframe for administrative action;
       (2)   the agency lacks the ability or competence to resolve the issue or grant the
             relief requested;
       (3)   appealing through the administrative process would be futile because the
             agency is biased or has predetermined the issue; or
       (4)   where substantial constitutional questions are raised.

Gonzalez v. O’Connell, 355 F.3d 1010, 1016 (7th Cir. 2004) (internal quotation marks and
citations omitted). The exhaustion requirement is not jurisdictional and so is waived if not raised
by the defendant. See Del Raine v. Carlson, 826 F.2d 698, 703 (7th Cir. 1987).

        In response to the government’s argument that he did not exhaust because he filed his
appeal with the wrong Regional Director, Mr. Chambers contends that he made “diligent efforts
to exhaust but prison officials impeded his efforts,” that he filed his appeal with the Regional
Director for the region where the incident took place, there was no BOP regulation that required
otherwise, and that even if there is a regulation that requires otherwise, the defendant should
have given “fair notice of what is prohibited,” and that if “Chambers was suppose[d] to file the
appeal in the Western District, shouldn’t the BOP [have] alerted Chambers to this fact?” Reply
[10] at 3. Mr. Chambers is wrong that no regulation required him to file his appeal in the region
where he was currently located, as opposed to the region where the incident occurred. Under 28
C.F.R. § 542.14(d)(2), disciplinary hearing officer “appeals shall be submitted initially to the
Regional Director for the region where the inmate is currently located.” Mr. Chambers seems to
argue that the defendant never told him about that requirement. But even if he did not have
reason to know of it before he appealed, he had reason to know once the Mid-Atlantic Regional
Director denied his appeal and directed him to “FILE YOUR APPEAL IN THE REGION YOU
ARE ATTACHED.” Dkt. 8-1 at 62. In his petition and reply, Mr. Chambers never denies
receiving the Mid-Atlantic Regional Director’s denial of his appeal, and never asserts that he re-
filed with the Western Regional Director.

        Mr. Chambers’ failure to appeal to the correct Regional Director, even after being
directed to do so, does not fall under any of the common-law exceptions to the requirement that

                                               -2-
    Case: 3:20-cv-50009 Document #: 16 Filed: 03/05/21 Page 3 of 3 PageID #:172




he exhaust his administrative remedies. Accordingly, his petition is subject to dismissal for
failure to exhaust.

                                         CONCLUSION

        For the reasons given, Mr. Chambers petition [1] and [6] is dismissed, and this case is
closed. Mr. Chambers is advised that this is a final decision ending his case in this Court. If he
wants to appeal, he must file a notice of appeal with this Court within 30 days of the entry of
judgment. See Fed. R. App. P. 4(a)(1). Mr. Chambers need not bring a motion to reconsider this
Court’s ruling to preserve his appellate rights. However, if he wishes the Court to reconsider its
judgment, he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b). Any Rule
59(e) motion must be filed within 28 days of the entry of this judgment. See Fed. R. Civ. P.
59(e). A timely Rule 59(e) motion suspends the deadline for filing an appeal until the Rule 59(e)
motion is ruled upon. See Fed. R. App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed
within a reasonable time and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no
more than one year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). A Rule
60(b) motion suspends the deadline for filing an appeal until the Rule 60(b) motion is ruled upon
only if the motion is filed within 28 days of the entry of judgment. See Fed. R. App. P.
4(a)(4)(A)(vi). The time to file a Rule 59(e) or 60(b) motion cannot be extended. See Fed. R.
Civ. P. 6(b)(2).

        To the extent one is required, the Court declines to issue a certificate of appealability.
See Rule 11 of the Rules Governing § 2254 Cases. Mr. Chambers cannot show that reasonable
jurists would debate, much less disagree, with this Court’s resolution of his § 2241 petition.
Arredondo v. Huibregtse, 542 F.3d 1155, 1165 (7th Cir. 2008) (citing 28 U.S.C. § 2253(c)(2),
and Slack v. McDaniel, 529 U.S. 473, 484 (2000)).



Date: March 5, 2021                   By:     __________________________________________
                                              Iain D. Johnston
                                              United States District Judge




                                                -3-
